274 F.2d 751
107 U.S.App.D.C. 93
Violet S. BLUMENTHAL, Petitioner,v.Lester S. BLUMENTHAL, Respondent.
No. 15455.
United States Court of Appeals District of Columbia Circuit.
Jan. 27, 1960.

Mr. Alexander Boskoff, Washington, D.C., for appellant.
Mr. Philip Goldstein, Washington, D.C., for appellee.
Before EDGERTON, WASHINGTON and DANAHER, Circuit Judges, in chambers.
PER CURIAM.


1
Upon consideration of the petition for allowance of an appeal from the judgment of the Municipal Court of Appeals entered in this case on November 4, 1959, rehearing denied November 24, 1959, of petitioner's brief, of respondent's brief and of the record of proceedings in the Municipal Court and the Municipal Court of Appeals, it is


2
Ordered by the court that an appeal from said judgment is allowed.


3
As it does not appear from the record before us in what respects or on what ground the Municipal Court of Appeals concluded that Thomason v. Thomason, 107 U.S.App.D.C.  ,  274 F.2d 89, does not apply to and govern the issues presented in this case, it is further ordered by the Court that the judgment of the Municipal Court of Appeals is vacated and the case is remanded for reconsideration in light of the decision of this court in Thomason v. Thomason, supra.


4
It is further ordered by the court that each party shall bear its own costs in connection with these proceedings before this court.